Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckland et al (PGPub 2008/0106696) (Buckland).
Regarding Claim 1, Buckland discloses and optical coherence imaging system, comprising: 
an ocular lens (Fig. 7, Objective lens group 750, 760) and an optical coherence tomography (OCT) imaging module (Fig. 3), wherein the OCT imaging module comprises a retina imaging mode and an anterior segment imaging mode (Paragraph 46); 
in the retina imaging mode, the OCT imaging module includes a first intermediate image plane located between the ocular lens and the OCT imaging module (fig. 5, @505). The return beam will be focused to an image plane by the lens; and 
from the retina imaging mode, an anterior segment imaging via the anterior segment imaging mode is achieved by inserting a switching lens group (Fig. 7, 770) into the optical path inside the OCT imaging module, wherein, after the insertion, the OCT imaging module includes a second intermediate image plane located in the OCT imaging module and a conjugate of the entrance pupil of the OCT imaging module located between the ocular lens and the OCT imaging module. The image plane created by the switching lens group is where it says “image” in fig. 7 which meets this limitation;
For clarity Fig. 7 is an embodiment of the lens group (570) shown in fig. 5. 
	Regarding Claim 12, Buckland discloses the aforementioned. Further, wherein the ophthalmic imaging system further comprises a lens group switching device (this is implied by the disclosure), and the lens group switching device switches the switching lens group to between the retina imaging mode and the anterior segment imaging mode (Paragraph 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckland in view of Horn et al (PGPub 2012/0140238)(Horn).
Regarding Claim 2, Buckland discloses the aforementioned but fails to explicitly disclose a first dichroic mirror, wherein the OCT imaging module is positioned on one side of the first dichroic mirror, the ocular lens is positioned on the reflective light path or the transmissive path of the first dichroic mirror, and the first intermediate image plane is located between the ocular lens and the first dichroic mirror;
However, Horn teaches a first dichroic mirror (160), wherein the OCT imaging module is positioned on one side of the first dichroic mirror (See Fig. 1), the ocular lens is positioned on the reflective light path or the transmissive path of the first dichroic mirror, and the first intermediate image plane is located between the ocular lens and the first dichroic mirror (met in combination with buckland);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland with a first dichroic mirror, wherein the OCT imaging module is positioned on one side of the first dichroic mirror, the ocular lens is positioned on the reflective light path or the transmissive path of the first dichroic mirror, and the first intermediate image plane is located between the ocular lens and the first dichroic mirror because Horn represents a combination ophthalmic apparatus with different imagers and wavelength needs and a Dichroic mirror helps in the combination of all of them such a combination device would provide the advantage of having many different diagnostic and eye viewing tools at hand in one device.
Regarding Claim 3, Buckland as modified by Horn discloses the aforementioned but fails to explicitly disclose wherein the optical path ratio of the retina imaging mode and the anterior segment imaging mode of the OCT imaging module satisfies the following formula:
                
                    0.9
                    ≤
                    
                        
                            O
                            P
                            L
                            r
                            e
                            t
                            i
                            n
                            a
                        
                        
                            O
                            P
                            L
                            c
                            o
                            r
                            n
                            e
                            a
                        
                    
                    ≤
                    1.1
                     
                
            
wherein OPLretina represents the optical path length of the retina imaging mode measured from the entrance pupil of the OCT imaging module to the retina of a standard eye, and OPLcornea represents the optical path length of the anterior segment imaging mode measured from the entrance pupil of the OCT imaging module to the iris of the standard eye;
However, the examiner takes official notice this is obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland as modified by Horn with wherein the optical path ratio of the retina imaging mode and the anterior segment imaging mode of the OCT imaging module satisfies the following formula:
                
                    0.9
                    ≤
                    
                        
                            O
                            P
                            L
                            r
                            e
                            t
                            i
                            n
                            a
                        
                        
                            O
                            P
                            L
                            c
                            o
                            r
                            n
                            e
                            a
                        
                    
                    ≤
                    1.1
                     
                
            
wherein OPLretina represents the optical path length of the retina imaging mode measured from the entrance pupil of the OCT imaging module to the retina of a standard eye, and OPLcornea represents the optical path length of the anterior segment imaging mode measured from the entrance pupil of the OCT imaging module to the iris of the standard eye because interferometers path lengths are calibrated such that the machine can tell the phase difference between the interference light and reference light and know that that translates into a difference in distance (thus how the imaging is done) if the changing of imaging modes changed the OPL by a significant amount the machine would need to be re-calibrated thus by keeping the OPLs as close as possible one saves time when switching between the two modes. 
Regarding Claim 4, Buckland as modified by Horn discloses the aforementioned. Further, Buckland fails to disclose further comprising a second dichroic mirror and a scanning laser ophthalmoscope (SLO) module, wherein the second dichroic mirror is positioned on the transmissive path or the reflective path of the first dichroic mirror, a first relay device is positioned on the light path between the second dichroic mirror and the first dichroic mirror, and the SLO module is positioned on the reflective path or the transmissive path of the second dichroic mirror;
However, Horn discloses a second dichroic mirror (460) and a scanning laser ophthalmoscope (SLO) module (LSO, 40), wherein the second dichroic mirror is positioned on the transmissive path or the reflective path of the first dichroic mirror and the SLO module is positioned on the reflective path or the transmissive path of the second dichroic mirror (see fig. 1);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland with a second dichroic mirror and a scanning laser ophthalmoscope (SLO) module, wherein the second dichroic mirror is positioned on the transmissive path or the reflective path of the first dichroic mirror and the SLO module is positioned on the reflective path or the transmissive path of the second dichroic mirror because Horn represents a combination ophthalmic apparatus with different imagers and wavelength needs and a Dichroic mirror helps in the combination of all of them such a combination device would provide the advantage of having many different diagnostic and eye viewing tools at hand in one device.
Buckland as modified by Horn still fails to explicitly teach a first relay device is positioned on the light path between the second dichroic mirror and the first dichroic mirror;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland as modified by Horn with a first relay device is positioned on the light path between the second dichroic mirror and the first dichroic mirror because the uses of lenses in various positions in an optical device serve the purpose of controlling the beams shape, focus, and direction and inserting them at any given point to achieve this purpose is a trivial measure for one of ordinary skill in the art. 
 Regarding Claim 5, Buckland as modified by Horn discloses the aforementioned. Further, Buckland fails to disclose further comprising a third dichroic mirror, a fixation target module and an pupil camera module, wherein the third dichroic mirror is positioned on the transmissive light path or the reflective path of the second dichroic mirror, a second relay device is positioned between the third dichroic mirror and the second dichroic mirror, the fixation target module is positioned on the transmissive path or a reflective path of the third dichroic mirror, and the pupil camera module is positioned on the reflective light path or the transmissive light path of the third dichroic mirror;
However, Horn discloses a third dichroic mirror (440), a fixation target module (50) and an pupil camera module (60), wherein the third dichroic mirror is positioned on the transmissive light path or the reflective path of the second dichroic mirror (see fig. 1), a second relay device (450) is positioned between the third dichroic mirror and the second dichroic mirror, the fixation target module is positioned on the transmissive path or a reflective path of the third dichroic mirror;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland with a third dichroic mirror, a fixation target module and an pupil camera module, wherein the third dichroic mirror is positioned on the transmissive light path or the reflective path of the second dichroic mirror, a second relay device is positioned between the third dichroic mirror and the second dichroic mirror, the fixation target module is positioned on the transmissive path or a reflective path of the third dichroic mirror, because Horn represents a combination ophthalmic apparatus with different imagers and wavelength needs and a Dichroic mirror helps in the combination of all of them such a combination device would provide the advantage of having many different diagnostic and eye viewing tools at hand in one device;
Buckland as modified by Horn still fails to explicitly teach the pupil camera module is positioned on the reflective light path or the transmissive light path of the third dichroic mirror;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland as modified by Horn with the pupil camera module is positioned on the reflective light path or the transmissive light path of the third dichroic mirror because this is a trivial change of the arrangement of the different imaging devices and would be done for such reasons as packaging constraints.
Regarding Claim 6, Buckland as modified by Horn discloses the aforementioned. Further, Buckland discloses an OCT galvanometer (510, Paragraph 44), wherein the OCT galvanometer is positioned at the end, away from the first dichroic mirror, of the OCT imaging module. This would be obvious in combination with Horn.

	Regarding Claims 7 & 8, Buckland as modified by Horn discloses the aforementioned. Further, Buckland discloses wherein the OCT imaging module comprises a first lens group (521, 505), the first lens group comprises a first lens (521) and a second lens (505), the first lens is close to the ocular lens, the second lens is away from the ocular lens;
Buckland fails to explicitly disclose the OCT imaging module further comprises a third lens positioned on the side, away from the ocular lens, of the first lens group; and wherein the switching lens group is positioned between the second lens and the third lens;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland as modified by Horn with the OCT imaging module further comprises a third lens positioned on the side, away from the ocular lens, of the first lens group; and wherein the switching lens group is positioned between the second lens and the third lens because the uses of lenses in various positions in an optical device serve the purpose of controlling the beams shape, focus, and direction and inserting them at any given point to achieve this purpose is a trivial measure for one of ordinary skill in the art. 

Regarding Claims 9-11, Buckland as modified by Horn discloses the aforementioned. Further, Buckland discloses the switching lens groups has about 6 lenses which would meet applicant’s 5th-8th lenses but fails to explicitly disclose wherein the switching lens group comprises a second lens group and a third lens group, positioned on both sides of the second intermediate image plane respectively; wherein the second lens group comprises a fourth lens, the third lens group comprises a fifth lens and a sixth lens, and the fifth lens and the sixth lens are sequentially away from the second intermediate image plane; and wherein the second lens group comprises a fourth lens and a fifth lens, the fifth lens and the fourth lens are sequentially away from the second intermediate image plane, the third lens group comprises a sixth lens, a seventh lens and an eighth lens, and the sixth lens, the seventh lens and the eighth lens are sequentially away from the second intermediate image plane;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland as modified by Horn with wherein the switching lens group comprises a second lens group and a third lens group, positioned on both sides of the second intermediate image plane respectively; wherein the second lens group comprises a fourth lens, the third lens group comprises a fifth lens and a sixth lens, and the fifth lens and the sixth lens are sequentially away from the second intermediate image plane; and wherein the second lens group comprises a fourth lens and a fifth lens, the fifth lens and the fourth lens are sequentially away from the second intermediate image plane, the third lens group comprises a sixth lens, a seventh lens and an eighth lens, and the sixth lens, the seventh lens and the eighth lens are sequentially away from the second intermediate image plane because the uses of lenses in various positions and configurations in an optical device serve the purpose of controlling the beams shape, focus, and direction and rearranging them and image plane positions to achieve this purpose is a trivial measure for one of ordinary skill in the art.
Regarding Claims 13-16, Buckland as modified by Horn discloses the aforementioned but fails to explicitly disclose wherein the lens group switching device comprises: a base plate, wherein the switching lens group is mounted in the base plate through a positioning block; a driving platform vertically fixed on the base plate; and a driving motor, wherein a ball screw connected with a rotating shaft of the driving motor is fixed on a horizontal part of the driving platform, a guide rail is fixed on a vertical part of the driving platform, and the vertical part of the driving platform is equipped with two photoelectric sensors in the longitudinal direction, wherein the switching lens group assembly comprises a lens group and a prepressing plate which is elastically connected with the lens group, wherein a feed screw nut is connected with the ball screw, a slider capable of moving up and down along the guide rail is fixed on the prepressing plate, and a mechanical triggering part to trigger the two photoelectric sensors is also connected with the prepressing plate;  wherein the ball screw is fixed in the base plate after passing through the feed screw nut and the prepressing plate;  wherein the bottom of the switching lens group assembly is equipped with an annular positioning area, a set of magnets are equidistantly mounted on the annular positioning area, a V-shaped groove is provided between each pair of adjacent magnets, and the V-shaped grooves are also equidistantly arranged in the annular positioning area, wherein the base plate is also equipped with an annular positioning part, a set of magnets are equidistantly mounted on the annular positioning part, a metal or ceramic ball is provided between each pair of adjacent magnets, and the metal or ceramic balls are equidistantly arranged in the annular positioning part, wherein the magnets at the bottom of the lens group and the magnets on the base plate are arranged correspondingly, and the metal or ceramic balls are in kinetic contact with the V-shaped grooves when the switching lens group assembly is switched onto the base plate;  wherein the base plate of the switching lens group assembly is equipped with through holes, the prepressing plate contains equal number of matching threaded holes corresponding to the through holes, the lens group and the prepressing plate are connected through connecting screws, which are sheathed in springs, wherein the connecting screws sequentially pass through the springs and the through holes and are connected with the threaded holes by threads;
However, these parts and such a construction to hold and move into position the switching lens group would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Buckland as modified by Horn with wherein the lens group switching device comprises: a base plate, wherein the switching lens group is mounted in the base plate through a positioning block; a driving platform vertically fixed on the base plate; and a driving motor, wherein a ball screw connected with a rotating shaft of the driving motor is fixed on a horizontal part of the driving platform, a guide rail is fixed on a vertical part of the driving platform, and the vertical part of the driving platform is equipped with two photoelectric sensors in the longitudinal direction, wherein the switching lens group assembly comprises a lens group and a prepressing plate which is elastically connected with the lens group, wherein a feed screw nut is connected with the ball screw, a slider capable of moving up and down along the guide rail is fixed on the prepressing plate, and a mechanical triggering part to trigger the two photoelectric sensors is also connected with the prepressing plate;  wherein the ball screw is fixed in the base plate after passing through the feed screw nut and the prepressing plate;  wherein the bottom of the switching lens group assembly is equipped with an annular positioning area, a set of magnets are equidistantly mounted on the annular positioning area, a V-shaped groove is provided between each pair of adjacent magnets, and the V-shaped grooves are also equidistantly arranged in the annular positioning area, wherein the base plate is also equipped with an annular positioning part, a set of magnets are equidistantly mounted on the annular positioning part, a metal or ceramic ball is provided between each pair of adjacent magnets, and the metal or ceramic balls are equidistantly arranged in the annular positioning part, wherein the magnets at the bottom of the lens group and the magnets on the base plate are arranged correspondingly, and the metal or ceramic balls are in kinetic contact with the V-shaped grooves when the switching lens group assembly is switched onto the base plate;  wherein the base plate of the switching lens group assembly is equipped with through holes, the prepressing plate contains equal number of matching threaded holes corresponding to the through holes, the lens group and the prepressing plate are connected through connecting screws, which are sheathed in springs, wherein the connecting screws sequentially pass through the springs and the through holes and are connected with the threaded holes by threads the mechanical details of how a lens group is mounted, held in place, and moved into position are trivial to one of ordinary skill in the art and such an assembly when one needs to both move a group into a known position reliably and stably with automation. 
Further, the examiner notes that if the applicant wishes to overcome this rejection they will need to provide reasoning why it is not trivial and why one of ordinary skill in the art would not know of this configuration in particular what is inventive about it since it just seems to be an attempt by the applicant to claim the minute details of a fairly typical lens mounting and positioning system. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
June 13th, 2022





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886